 


109 HR 6066 IH: Vision Care for Kids Act of 2006
U.S. House of Representatives
2006-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6066 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2006 
Mr. Pascrell introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To establish a grant program to provide vision care to children, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Vision Care for Kids Act of 2006. 
2.FindingsCongress makes the following findings: 
(1)Good vision is essential for proper physical development and educational progress in growing children. 
(2)Many serious ocular conditions are treatable if identified in the preschool and early school-aged years. 
(3)Early detection of ocular conditions provides the best opportunity for effective, inexpensive treatment and can have far-reaching implications for vision. 
(4)Various identification methods, whether vision screening or comprehensive eye exams required by State laws, will identify children needing services. A child identified through vision screening should receive a comprehensive eye exam followed by subsequent treatment as needed. A child identified through a comprehensive eye exam should receive subsequent treatment as needed. All children identified as needing services should have access to subsequent treatment as needed. 
3.Grants regarding vision care for children 
(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary), acting through the Director of the Centers for Disease Control and Prevention, may award grants to States on the basis of an established review process for the purpose of complementing existing State efforts for— 
(1)providing comprehensive eye examinations by a licensed optometrist or ophthalmologist for children who have been previously identified through a vision screening or eye examination by a licensed health care provider or vision screener as needing such services, with priority given to children who are under the age of 9 years; 
(2)providing treatment or services, subsequent to the examinations described in paragraph (1), necessary to correct vision problems; and  
(3)developing and disseminating, to parents, teachers, and health care practitioners, educational materials on recognizing signs of visual impairment in children. 
(b)Criteria and coordination 
(1)CriteriaThe Secretary, in consultation with appropriate professional and consumer organizations including individuals with knowledge of age appropriate vision services, shall develop criteria— 
(A)governing the operation of the grant program under subsection (a); and 
(B)for the collection of data related to vision assessment and the utilization of follow up services. 
(2)CoordinationThe Secretary shall, as appropriate, coordinate the program under subsection (a) with the program under section 330 of the Public Health Service Act (relating to health centers) (42 U.S.C. 254b), the program under title XIX of the Social Security Act (relating to the Medicaid program) (42 U.S.C. 1396 et seq.), the program under title XXI of such Act (relating to the State children’s health insurance program) (42 U.S.C. 1397aa et seq.), and with other Federal or State programs that provide services to children. 
(c)ApplicationTo be eligible to receive a grant under subsection (a), a State shall submit to the Secretary an application in such form, made in such manner, and containing such information as the Secretary may require, including— 
(1)information on existing Federal, Federal-State, or State-funded children’s vision programs; 
(2)a plan for the use of grant funds, including how funds will be used to complement existing State efforts (including possible partnerships with non-profit entities); 
(3)a plan to determine if a grant eligible child has been identified as provided for in section 3(a); and 
(4)a description of how funds will be used to provide items or services only as a secondary payer to— 
(A)any State compensation program, under an insurance policy, or under any Federal or State health benefits program; or 
(B)by any entity that provides health services on a prepaid basis. 
(d)EvaluationsTo be eligible to receive a grant under subsection (a), a State shall agree that, not later than 1 year after the date on which amounts under the grant are first received by the State, and annually thereafter while receiving amounts under the grant, the State will submit to the Secretary an evaluation of the operations and activities carried out under the grant, including— 
(1)an assessment of the utilization of vision services and the status of children receiving these services as a result of the activities carried out under the grant; 
(2)the collection, analysis, and reporting of children’s vision data according to guidelines prescribed by the Secretary; and  
(3)such other information as the Secretary may require. 
(e)Limitations in expenditure of grantA grant may be made under subsection (a) only if the State involved agrees that the State will not expend more than 20 percent of the amount received under the grant to carry out the purpose described in paragraph (3) of such subsection. 
(f)DefinitionFor purposes of this section, the term comprehensive eye examination includes an assessment of a patient’s history, general medical observation, external and ophthalmoscopic examination, visual acuity, ocular alignment and motility, refraction, and as appropriate, binocular vision or gross visual fields, performed by an optometrist or an ophthalmologist. 
(g)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2006 through 2010.  
 
